IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-30948
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

WILLIE VICKERS,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 01-CR-58-ALL-F
                       --------------------
                           June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Willie Vickers appeals his conviction for possession of a

firearm by a convicted felon pursuant to 18 U.S.C. §§ 922(g)(1)

and 924(a)(2).    He argues that the district court abused its

discretion in denying his motion for a mistrial.    Specifically,

Vickers contends that the district court committed reversible

error when it inadvertently disclosed the nature of Vickers’

prior felony conviction to the jury, in violation of the rule


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-30948
                               -2-

announced in Old Chief v. United States, 519 U.S. 172, 174

(1997).

     We have reviewed the record and the briefs submitted by the

parties and hold that any error committed by the district court

is harmless given the curative instructions provided to the jury

both at the beginning and end of Vickers’ trial.   See United

States v. Munoz, 150 F.3d 401, 413 (5th Cir. 1998).

     AFFIRMED.